06/09/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0031
                 Supreme Court Cause No. DA-20-0031




 ESTATE OF NICHOLAS TYSON
 FRAZIER; and JEANETTE YOUNG;
 by and through Personal Representative
 Brittney King f/k/a Brittney Chatriand;            ORDER GRANTING
                                                 APPELLANT’S UNOPPOSED
                            Appellants,         MOTION FOR EXTENSION OF
        v.                                     TIME TO FILE OPENING BRIEF

 ERIK MILLER and JOHN DOES 1-10,

                            Appellees.

      Pursuant to Appellants’ Unopposed Motion for Extension of Time to File

Opening Brief, with good cause appearing therefore and no objection by Appellees,

      IT IS HEREBY ORDERED that Appellants’ Unopposed Motion for

Extension of Time to File Opening Brief is GRANTED, and Appellants shall have

up to and including July 10, 2020 to file its opening brief.

      ELECTRONICALLY SIGNED AND DATED BELOW.

cc: Nathan G. Wagner
    Cynthia L. Walker
    Patrick M. Sullivan




                                                                   Electronically signed by:
                                           1                          Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                          June 9 2020